In an action to recover damages for personal injuries, the defendants Getty Realty Corp. and Getty Petroleum Corp. appeal from an order of the Supreme Court, Queens County (Plug, J.), dated August 12, 2013, which denied, without prejudice to renewal upon the completion of discovery, their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, without costs or disbursements.
“CPLR 3212 (f) permits a party opposing summary judgment to obtain further discovery when it appears that facts supporting the position of the opposing party exist but cannot be stated” (Juseinoski v New York Hosp. Med. Ctr. of Queens, 29 AD3d 636, 637 [2006]). “This is especially so where the opposing party has not had a reasonable opportunity for disclosure prior to the making of the motion” (Baron v Incorporated Vil. of Freeport, 143 AD2d 792, 793 [1988]). Here, the plaintiff raised issues warranting further discovery.
The appellants’ remaining contentions are without merit.
*833Accordingly, the Supreme Court properly denied, without prejudice to renewal upon the completion of discovery, the appellants’ motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them (see Fazio v Brandywine Realty Trust, 29 AD3d 939 [2006]; Juseinoski v New York Hosp. Med. Ctr. of Queens, 29 AD3d at 637; Baron v Incorporated Vil. of Freeport, 143 AD2d at 792-793). Mastro, J.E, Balkin, Sgroi and LaSalle, JJ., concur.